EXHIBIT 32.2 Certification Pursuant to 18 U.S.C. Section 1350 As Adopted Pursuant to Section 906 of Sarbanes-Oxley Act of 2002 I, Jill R. Marlatt, Controller (Principal Financial Officer) of Gateway Energy Corporation, certify that this annual report on Form 10-K for the annual period ended December 31, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained herein fairly presents, in all material respects, the financial condition and results of operations of Gateway Energy Corporation and its subsidiaries for the periods presented. Date: March 18, 2011 /s/ Jill R. Marlatt Jill R. Marlatt Controller (Principal Financial Officer)
